Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the respondent State Liquor Authority suspending petitioner’s restaurant liquor license for 20 days (of which 10 days were deferred) on the ground that, in' violation of subdivision 2 of section 65 of the Alcoholic Beverage Control Law, petitioner on January 1, 1957, had sold, delivered, or given away alcoholic beverage to a person who, at the time, was intoxicated. By order of the Supreme Court, Kings County, dated December 11, 1958, the proceeding has been transferred to this court for disposition (Civ. Prae. Act, § 1296). Determination confirmed, without costs. No opinion. Nolan, P. J.-, Ughetta, Pette and Brennan, JJ., concur.